DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 13-24 and 34-36, drawn to:
A recombinant yeast expression vector for immune therapy, comprising:

a sequence that encodes a polytope operably linked to a promoter to drive expression of thepolytope;

	wherein the polytope comprises a leader element that directs the polytope to a location selected from the group consisting of a periplasmic space, a-cell-wall, and an extracellular space; and

wherein the polytope comprises a plurality of filtered neoepitope sequences; and a method of constructing/generating this expression vector.

Group II, claim(s) 47, drawn to a method of treatment.
The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of Niazi et al (US 2017/0312351).  The reference discloses (A) a method of generating an expression vector, especially a viral or bacterial expression vector, for immune therapy, the method comprising constructing a recombinant nucleic acid having a sequence that encodes a polytope that is operably linked to a promoter to drive expression of the polytope, wherein the polytope comprises a trafficking element, such as a CD 1b leader sequence, that directs the polytope to a sub-cellular location selected from the group consisting of cytoplasm, recycling endosome, sorting endosome, lysosome, and extracellular membrane, or wherein the trafficking element directs the polytope to an extracellular space, and wherein the polytope comprises a plurality of filtered neoepitope sequences; and (B) a  recombinant expression vector produced by the method (see abstract; paragraphs [0009]-[0013], [0093]; claims 124-135). The subject matter of the instant claims only differs from the prior art in that a yeast expression vector is used.  However, the difference can be easily derived or modified by a person skilled in the art from the expression vector, especially the viral or bacterial expression vector of Niazi (see paragraphs [0009]-[0011]).
 Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of groups I-II do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
6/7/22